Citation Nr: 1748181	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been uploaded to the Veteran's Virtual VA file. 

This matter was previously remanded by the Board in March 2015 for further development. 

The Board has reviewed the Veteran's electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA, together with the physical claims file, in preparing the decision below.


FINDINGS OF FACT

The Veteran has not been rendered unable to engage in substantially gainful employment by reason of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the TDIU claim, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2010 and August 2011.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the May 2010 and August 2011 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Thus, the Veteran has received all required notice in this case for her TDIU claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notices prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records and several VA examination reports.  For her part, the Veteran has submitted private treatment records,  personal statements and arguments from her representative.  The Veteran was afforded a hearing before the travel section of the Board in North Little Rock, Arkansas in September 2013.

The Veteran was also afforded a VA examination in March 2013 and a December 2015 medical opinion for her TDIU claim.  The Board finds that the December 2015 VA opinion is adequate, as it is predicated on a review of the Veteran's pertinent medical history and fully addresses the relevant criteria for a TIDU claim.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her increased rating claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or her representative in this regard.

      TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for: lumbosacral strain, rated as 20 percent disabling; costochondritis, rated as 10 percent disabling; and right and left sensory peroneal neuropathy each rated as 10 percent disabling.  The Veteran's combined disability rating for the appeal period is 40 percent.  Hence, the Veteran does not meet the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16 (a) during the entire appeal period.  However, the Veteran's claim may be referred to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis if the evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16 (b).

The Veteran last worked in September 2009.  During her September 2013 Board hearing the Veteran testified that she left her accountant position at an ammunition plant because the plant was closing and because she had already applied for social security disability benefits.  She has also contended that she is unable to work due to her service connected disabilities, which cause her pain and leave her unable to sit or stand for long periods of time. 

The Veteran earned her bachelor's degree and worked from January 1996 to September 2009 as a tax preparer, financial manager and accountant.  

During an August 2009 VA examination the Veteran stated that she experienced sternal pain when driving, dressing, carrying groceries and housework.  In addition, a July 2009 physician noted that the Veteran's condition limited her ability to function in a meaningful capacity in a work environment.  

However, a June 2011 VA examiner determined that the Veteran's service connected costochondritis of the sternum and clavicle was stable under treatment and would allow her to work in a sedentary capacity.  She also found that the Veteran's service connected thoracic compression fractures with osteoporosis was under stable treatment and would allow the Veteran to work in a light to sedentary capacity.  The examiner further determined that the Veteran's service connected idiopathic bilateral sensory peroneal neuropathy was improved and not under current treatment.  

A March 2013 VA examiner concluded that the Veteran's service connected right sensory peroneal neuropathy prevented her from being gainfully employed for heavy duty occupations, but did not render her from being gainfully employed for light duty or desk occupations.  The examiner also determined that the Veteran's service connected left sensory peroneal neuropathy, sacroilitis lumbar strain and compression fractures, and costochondritis did not render the Veteran from being gainfully employed for light duty or desk occupations.  In conclusion, the examiner found that the Veteran's service connected conditions rendered the Veteran from being gainfully employed for heavy duty occupations, but did not render the Veteran from being gainfully employed for light duty or desk occupations. 

The Veteran also submitted a September 2013 private medical opinion which stated that her overall assessment is one of a chronic, disabling, inflammatory condition that is progressive and not expected to have any significant improvement.  It was the physician's opinion that the Veteran was totally unemployable. 

In December 2015 an addendum VA medical opinion was rendered and specifically discussed the conflicting medical opinions provided by the March 2013 VA examiner and September 2013 private medical opinion.  The December 2015 VA opinion author concluded that the Veteran's costochondritis would allow her to work in a light to sedentary capacity.  Her lumbar strain, sacroilitis and thoracic compression fractures would also allow her to work in a light to sedentary capacity.  The Veteran's bilateral sensory peroneal neuropathy would allow her to work in any capacity.  

The rationale provided in the opinion stated that the Veteran's costochondritis is medically stable and is not under treatment and has not progressed by evidence by radiographic findings.  The Veteran's lumbar strain, sacroilitis and thoracic compression fractures are medically stable and she only has very minor residual reduced range of motion.  It was also found that the Veteran's bilateral sensory peroneal neuropathy has resolved per the current physical examination. 

The opinion stated that the September 2013 private medical opinion attributed many of the Veteran's symptoms to unrelated conditions and therefore she disagreed with the private opinion. 

Overall, the evidence shows that the Veteran was gainfully employed full-time as an accountant until September 2009.  Although she has been unemployed since 2009, the unemployment appears to have been voluntary or due to nonservice-connected disorders as the evidence shows that her service-connected disabilities do not to preclude her from performing either the physical or mental acts required for substantially gainful employment although there may be limitations due to her service connected disorders.  Also, the Veteran has higher level education and training that suggests she is not limited to strenuous physical type work.  The evidence shows that the Veteran is not unable to follow a substantially gainful occupation due to service-connected disability or rendered unable to secure or follow a substantially gainful occupation consistent with her experience and education.  Furthermore, the evidence shows no unemployability due to service-connected disability to warrant referral for an extraschedular assignment of a total disability rating under 38 C.F.R. § 4.15 (b).

In light of the foregoing, the Board concludes that the record does not show that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a total rating due to individual unemployabilty resulting from service connected disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


